Mr. Justice Gabbert
delivered the opinion of the court.
Plaintiff’s sole contention is, that its personal property is exempt from taxation by the county authorities by virtue of the “provisions of section 16 above quoted. Section 10 of Article X of our constitution is as follows:
“All corporations in this state or doing business therein, shall be subject to taxation for state, coúnty, school, municipal and other purposes on the real and personal property owned or used by them within the territorial limits of the authority levying the tax.”
The act in question undertakes to exempt insurance companies from the payment of taxes levied by the authorities and for the purposes contemplated by this section. The taxes realized under section 16 of the act are retained by the state. If the exemption is upheld, it relieves insurance companies from paying their just and fair proportion of taxes which may be levied by county authorities for state, county, school, municipal and other purposes, and deprives the various subdivisions of the state from receiving the taxes which such authorities are authorized to levy for their benefit upon the personal property of insurance companies owned by them within the territorial limits of the authorities levying such taxes. The constitution inhibits such exemptions and inhibitions. To the extent, then, at least, that the act undertakes to exempt the personal property of insurance companies from *459taxation, by county authorities, for other than state purposes, it is invalid.
The judgment of the district court is affirmed.
Decision en banc. Judgment affirmed.
Chief Justice Campbell not participating.